Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Invention I claim(s) 10-26, drawn to a manufacturing method of heating a metal strip, classified in class C21D1/10, in the reply filed on 3/19/2021 is acknowledged without traverse. Claims 27-29 are withdrawn as non-elected claims; Claims 10-26 remain for examination, wherein claims 10 and 23 are independent claims.

Drawings
It is noted that there are drawing (Fig.1-2) in WIPO publication (WO2017/178200 A1), however, there is no drawing document has been filed in the instant application. Proper drawing in separate paper are required for the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rohrbaugh et al (US 5,770838, listed in IDS filed on 10/11/2018, thereafter US'838).
Regarding claims 10 and 23, US’838 teaches a process for treating a metal strip by a continuous strip heating process (Abstract, Fig.1, 3, and 5-6 of US’838). US’838 specify heating the metal strip to below the Curie point (1300oF-1400oF, which corresponding to about 704oC to 760oC -– noted by the Examiner) in the preceding heating section; heating the metal strip to a maximum of approximately the Curie point; and heating the metal strip to above the Curie point (cl.1 of US’838) and US’838 specify that the induction heating section is located between the first and the second heating section and the first and second heating sections operated by gas-fired heater with reduced atmosphere (Fig.3 and Col.5, lns.14-42 of US’838) with operational direct-fired type (Col.1, lns.21-28 of US’838), which reads on the essential process steps of pre-heating in the pre-heating zone with reduced atmosphere, heating by an electric heating system, and further heating in a directly-fired furnace as recited in the instant claims. The temperature ranges disclosed by US’838 read on the claimed temperature ranges as recited in the instant claim 23. US’838 provides embodiment to collect exhaust gases and the waste heat in this stream is used in the preheating section (Col.5, lns.53-63 of US’838), which reads on the limitation of “heat in the exhaust gases from the prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pre-heating atmospheric gas condition, for example applying inert gas in the pre-heating process as claimed from the discourse of US’838 in the manufacturing process since US’838 teaches the same utility throughout whole disclosing range.
Regarding claim 11, US’838 specify that the induction heating section is located between the first and the second heating section and the first and second heating sections operated by gas-fired heater with reduced atmosphere (Fig.3 and Col.5, lns.14-42 of US’838), which is the same heating method in the claim.
prima facie case of obviousness. MPEP 2144 05 I. US’838 specify generating 600oF-800oF (about 316-427oC —- noted by the Examiner) for the gas stream (Col.5, lns.28-42 of US’828), which reads on the claimed temperature range as recited in the instant claims 12-13.
Regarding claims 14-15 and 25, US’838 specify applying induction heating in the induction heat section to a maximum of approximately the Curie point for the metal strip (Fig.3 and Col.5, lns.14-42 of US’838) and the Curie point (1300oF-1400oF, which corresponding to about 704oC to 760oC -– noted by the Examiner) (cl.1 of US’838), which overlaps the claimed induction heating temperature ranges as recited in the instant claims. MPEP 2144 05 I. 
Regarding claims 20-22 and 26, US’838 the first and second heating sections operated by gas-fired heater with reduced atmosphere (Fig.3 and Col.5, lns.14-42 of US’838) with operational direct-fired type (Col.1, lns.21-28 of US’838). US’838 further provides embodiment to collect exhaust gases and the waste heat in this stream is used in the preheating section 

Notes: foreign patent JP-2007092140A has been recorded for reference only.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734